        Case 1:19-cv-00137-SPW-TJC Document 38 Filed 01/04/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  RICHARD S. TWETE,
                                                     CV I9-I37-BLG-SPW
                        Plaintiff,

  vs.                                                 ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
 VALRENA M. NELSON,a/k/a                              AND RECOMMENDATIONS
 VALRENA NELSON,a/k/a RENA
 NELSON, a/k/a RENA M. MULLIN,
 G&A ENTERPRISES,INC., G&A
 SERVICES,LLC,GA UNLIMITED,
 LLC, A&P ENTERPRISES,LLC,I&G
 ENTERPRISES,LLC,ZACHARY
 MULLIN,CATHIE BERGLUND,and
 DOES 8-20,

                        Defendants.




        The United States Magistrate Judge filed Findings and Recommendations on

December 14, 2020. (Doc. 37). The Magistrate recommended that Defendants'

Motions to Dismiss(Docs. 18-25) be granted as to Counts 5 and 6 ofthe Amended

Complaint and denied as to all other claims. (Doc. 37 at 26).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing ofthe Magistrate's Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate's Findings and Recommendation for clear error.

                                            1
Case 1:19-cv-00137-SPW-TJC Document 38 Filed 01/04/21 Page 2 of 2
